Case 2:19-cv-06444-SVW-RAO Document 20-6 Filed 10/18/19 Page 1 of 2 Page ID #:173



    1

    2

    3

    4

    5

    6

    7
    8

    9
                             THE UNITED STATES DISTRICT COURT
   10
                         FOR THE CENTRAL DISTRICT OF CALIFORNIA
   11
        TULSI NOW, INC, a principal      )   CASE NO.: 2:19-cv-06444-SVW-RAO
   12   campaign committee,              )
                                         )   [PROPOSED] ORDER GRANTING
   13                 Plaintiff,         )   DEFENDANT GOOGLE LLC’S
                                         )   MOTION TO TRANSFER OR IN
   14          v.                        )   THE ALTERNATIVE MOTION
                                         )   TO DISMISS
   15   GOOGLE LLC, a Delaware           )
        limited liability company, and   )   Hearing Date: January 27, 2020
   16   Does 1-10,                       )   Time: 1:30 PM
                                         )   Judge: Honorable Stephen V. Wilson
   17                 Defendants.        )   Place: First Street Courthouse
                                         )   Room: Courtroom 10A
   18                                    )
   19

   20

   21

   22

   23

   24


        [PROPOSED] ORDER GRANTING                          CASE NO. 2:19-CV-06444-SVW-RAO
    a   MOTION TO TRANSFER/DISMISS
Case 2:19-cv-06444-SVW-RAO Document 20-6 Filed 10/18/19 Page 2 of 2 Page ID #:174



    1 TO ALL PARTIES AND THEIR ATTORNEYS OF RECORD:

    2          Having considered Defendant Google LLC’s Motion to Transfer or in the

    3 Alternative Motion to Dismiss and the papers filed therewith, Plaintiff Tulsi Now,

    4 Inc.’s Opposition, Defendant’s reply brief, and oral argument, the Court hereby

    5 GRANTS Defendant’s Motion and transfers this case to the Northern District of

    6 California pursuant to 28 U.S.C. § 1404. The clerk is directed to transfer the file.

    7
    8          Alternatively:

    9

   10          Having considered Defendant Google LLC’s Motion to Transfer or in the
   11 Alternative Motion to Dismiss and the papers filed therewith, Plaintiff Tulsi Now,

   12 Inc.’s Opposition, Defendant’s reply brief, and oral argument, the Court hereby

   13 GRANTS Defendant’s Motion and dismisses Plaintiff’s complaint with prejudice.
   14 The clerk shall close the file.

   15

   16          IT IS SO ORDERED.

   17 DATED:                                   By_____________________________
                                                    The Hon. Stephen V. Wilson
   18                                               United States District Judge

   19

   20

   21

   22

   23

   24


        [PROPOSED] ORDER GRANTING                 -1-            CASE NO. 2:19-CV-06444-SVW-RAO
    a   MOTION TO TRANSFER/DISMISS
